Title: To James Madison from Charles D. Coxe, 5 November 1807
From: Coxe, Charles D.
To: Madison, James



Sir,
Tunis Novr. 5th. 1807.

I hasten to communicate the following intelligence, contain’d in a letter which I received three days since, from Consul General Lear dated Algiers 21st October ult., by which he informs me that on the 15th. of the same month, The Dey sent for the Drogermen (who are the official channel of communication,) of the American, Swedish, Danish, & Dutch Consulates; and order’d them to inform their respective Consuls, that he had been waiting a long time for the arrival of their respective annuities, long since due, That his patience was exhausted, and that if they did not receive advices by the Courier from Alicante, or other early arrivals, from which they could assure him that he might expect the annuities very soon, they must abide by the consequences.  This The Consul General considers as a most formal warning, as the present Dey is in the habit of putting his threats in execution, & thinks that there can be but little doubt of his breaking with some one, or all of the abovemention’d Powers.  But it is presumable if the attack is made on one alone our extended commerce in these seas, at present unprotected, will hold out to him the greatest object of temptation; as from that the most captures may be expected.  I have lost no time in giving this information to such of our Consuls on The European Coast as I have had opportunities of communicating with; as Mr. Lear had not the least prospect of being able to advise them from Algiers.
H. Ex. the Bey continues to receive me in his usual friendly manner & nothing has taken place to give me uneasiness in this quarter.  An Exchange of prisoners has lately been made between This Regency and that of Algiers; The war still exists, nominally, tho’ no military movement has of late been made on either side.
The possibility of a rupture between the U. States and Algiers, appears to be received here with a secret satisfaction; and I have reason to beleive that the good will of these people towards us will be far from suffering any diminution by such an event.  I have the honor to remain, Sir, With the highest Consideration & respect, Your Most Obt. & hle. Sert.

C: D: Coxe

